Citation Nr: 1231616	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for polyps of the colon, to include as due to in-service exposure to ionizing radiation.

2. Entitlement to service connection for heart disease, to include as due to in-service exposure to ionizing radiation.

3. Entitlement to service connection for a thyroid disorder, to include as due to in-service exposure to ionizing radiation.

4. Entitlement to service connection for skin cancer, to include as due to in-service exposure to ionizing radiation.

5. Entitlement to service connection for residuals of in-service exposure to ionizing radiation, to include hair loss and skin rash.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1950 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) from March 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

In October 2006, the Veteran testified at a Decision Review Officer hearing in Wichita, Kansas.  A transcript of the hearing is of record.

In March 2009, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in April 2009 and February 2011 when they were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the prior remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 

FINDINGS OF FACT

1.  In correspondence dated in August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for polyps of the colon.

2.  In correspondence dated in August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for heart disease.

3.  In correspondence dated in August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for a thyroid disorder.

4.  The objective evidence of record does not reflect that the Veteran was exposed to ionizing radiation in service; thus, he cannot have residuals from any such claimed exposure. 

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the appellant has skin cancer that is causally related to service other than claimed exposure to ionizing radiation.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for polyps of the colon have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a thyroid disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  Skin cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  

5.  Residuals of in-service exposure to ionizing radiation, to include hair loss and skin rash, were not incurred in or aggravated by active service, nor may they be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, in correspondence dated in August 2012, indicated that it was his intent to withdraw the appeals for entitlement to service connection for polyps of the colon, entitlement to service connection for heart disease, and entitlement to service connection for a thyroid disorder.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those three issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for polyps of the colon, heart disease, and a thyroid disorder, to include as due to ionizing radiation exposure. 

Adjudicated claims

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in October 2004, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to service connection for residuals of ionizing radiation exposure, and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman; such notice was provided to the Veteran in correspondence dated in March 2006.  

In VA correspondence to the Veteran in June 2007, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to service connection for skin cancer, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman;

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case, with regard to residuals of ionizing radiation exposure, was not completed prior to the initial AOJ adjudication denying that claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains service personnel records, service treatment records (STRs), private medical records and correspondence, and the statements of the Veteran and his spouse in support of his claims, to include their testimony.  The Veteran's claims were remanded by the Board to attempt to obtain additional evidence regarding exposure to radiation in service. 

A December 2004 NPRC (National Personnel Records Center) response to a request for records reflects that a DD 1141 (Record Of Occupational Exposure To Ionizing Radiation) was not found for the Veteran.  A May 2011 NPRC response for a request for records reflects that no morning reports, clinical records, or sick reports, were found for the Veteran from November 1, 1952 to December 31, 1952, the time period for Operation Ivy.

A February 2012 memorandum from the Department of the Air Force reflects that it found no external or internal radiation exposure data for the Veteran. 

Electronic mail dated in December 2011 reflects that the VA LNO for United States Special Operations Command cannot confirm any incident with regard to nuclear bombs during a tornado at Carswell AFB.

April 2012 correspondence from the Defense Threat Reduction Agency and U.S. Strategic Command Center for Combating Weapons of Mass Destruction reflects that Air Force records do not document the Veteran's participation in atmospheric nuclear testing.

April 2012 correspondence from the Director, Compensation Service, Department of Veterans Affairs, reflects that responses were received from both the Department of the Air Force and the Defense Threat Reduction Agency, which both indicate that there is no evidence of radiation exposure by the Veteran, thus, a dose estimate is not available. 

As the competent evidence of record does not support a finding that the Veteran was exposed to any radiation in service, there is no need to refer the claim to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.31 and VA does not have a further duty to assist the Veteran in obtaining any records with regard to exposure to radiation.  

The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the appellant was not afforded a medical examination with opinion to determine if his cancers were the result of service or a service-connected disability, the Board concludes that an examination/opinion is not needed.  As is discussed in further detail below, there is no competent credible evidence of in-service symptoms or incurrence of the appellant's skin cancers, or of a nexus between the conditions and service, in the absence of exposure to radiation.  Thus, an examination is not required.  In addition, as the evidence does not support a finding of radiation exposure, an examination/opinion as to residuals of radiation exposure is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Radiation Exposure

Radiation exposure service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Skin cancer

The appellant contends that he is entitled to service connection for skin cancer due to exposure to ionizing radiation.  The appellant contends that he was exposed to ionizing radiation in three ways: working on contaminated aircraft, cleaning up nuclear bombs after a tornado, and flying near a Hydrogen bomb explosion.  For the reasons that follow, the Board concludes that service connection is not warranted.  The Board will discuss the various possible avenues for entitlement to service connection. 

Skin cancers such as malignant melanoma and basal cell carcinoma are not diseases which are presumptively service-connected under 38 C.F.R. § 3.309(d).  Thus, service connection is not warranted under that basis.  Non-Hodgkin's disease lymphoma is presumptively service connected under that 38 C.F.R. § 3.309(d) for radiation exposed veterans; thus, it would be service connected if the competent evidence of record reflected that the Veteran was exposed to ionizing radiation in service.  

Skin cancer is listed as a radiogenic disease in 38 C.F.R. § 3.311.  A June 2008 private treatment record reflects that the appellant was diagnosed with malignant melanoma in November 2006 and with mycosis fungoides (a lymphoma) in February 2008.  He has also been diagnosed with basal cell carcinoma subsequent to 2008.  

The final element of 38 C.F.R. § 3.311 requires that the appellant has been exposed to ionizing radiation as a result of participation in an activity listed in 38 C.F.R. § 3.309.  38 C.F.R. § 309 defines a radiation exposed veteran as one who participated in a radiation-risk activity to include Operation Ivy from November 1, 1952 through December 31, 1952.  A radiation risk activity includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  Onsite participation includes that the Veteran, during the official operational period of an atmospheric nuclear test, had presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear tests, to include service as a member of the garrison or maintenance forces on Eniwetok during the period June 21, 1951 through July 1, 1952.

Here, as noted above, the appellant has asserted that he was exposed to ionizing radiation on three occasions.

First, he asserts that in September 1952, he participated in the cleanup of Carswell Air Force Base (AFB), Texas, after a tornado.  He has stated that he was exposed to radiation while locating and securing nuclear weapons disturbed by the tornado.  The evidence reflects that the Veteran was assigned to Carswell AFB from December 9, 1951 to December 4, 1954.  His military occupational specialty (MOS) was as a mechanic.  The evidence of record corroborates that there was a tornado at Carswell AFB in September 1952; however, there is no competent evidence of record that the Veteran was exposed to radiation.  The Veteran may sincerely believe that he was exposed to radiation; however, he has not been shown to be competent to state such.  A Defense Personnel Records Information Retrieval System (DPRIS) response to a request for information reflects that available historical information does not document that the bombers were carrying nuclear weapons at the time of the tornado.  

Second, the Veteran asserts that he was exposed to radiation while working on radiation contaminated B-36 bombers.  The Board acknowledges that the Veteran was trained in radiological monitoring personnel and equipment decontamination.  A certificate of training reflects that he received 20 hours of instruction from June 14, 1954 to June 16, 1954.  The Board notes that this would have been subsequent to Operation Ivy in 1952, and the tornado at Carswell AFB in 1952.  In addition, merely because the Veteran was trained in decontamination does not reflect that he actually was exposed to ionizing radiation.  

The claims file also includes an August 2012 memorandum from the Director of Compensation Service.  It reflects that both the Department of the Air Force and the Defense Threat Reduction Agency indicated that there was no evidence that the Veteran was exposed to radiation.  The memorandum further reflects that the Air Force has periodically conducted radiation exposure evaluations on individuals and operations.  It notes that "[d]ue to low exposure potential for aircraft mechanics, dosimetry monitoring would neither have been accomplished nor required.  A record of exposure to ionizing radiation, i.e. a DD form 1141, would not have been completed for the veteran.  As such, no dose was given for the veteran."  

In sum, there is no competent credible evidence of record that the Veteran was exposed to radiation while working on aircraft, and such exposure is not presumed under VA regulation.  

Third, the Veteran asserts that he was exposed to radiation while flying near a Hydrogen bomb test.  The Veteran has described the area of flying as Kwajalein, Elugelab Island, Eniwetok, and Marshall Islands.  The Veteran stated in an attachment to his VA Form 9, that in late 1954, he flew a mission over Kwajalein (misspelled as Quaduline) to observe and photograph the dropping of a nuclear device.  He reported that after his mission, in late 1954, a Geiger counter registered him "high enough to send me to the flight surgeon which led to my early discharge. . ."  The Veteran referred to the mission as Operation Ivy - Mike.  The Board notes that the Veteran was discharged in December 1954.  The definition of onsite participation under 38 C.F.R. § 3.309 does not include atmospheric nuclear testing in 1954 as described by the Veteran.  Operation Ivy includes the period November 1, 1952 through December 31, 1952; not 1954.  

The Veteran testified at the March 2009 Travel Board hearing that he flew over Elugelab Island (part of Eniwetok) on November 1, 1952.  (See Board hearing transcript page 10.)  On-site participation includes service on Eniwetok (Marshall Islands) from June 1951 through July 1952 and six months after, and as noted above Operation Ivy on November 1, 1952.  This time period would not correspond with the Veteran's statements that his mission was shortly before his discharge in December 1954.  In addition, he has stated that his mission on a photographic bomber, which took pictures of a nuclear bomb drop in the Pacific, was his last mission due to the flight surgeons concerns over his radiation exposure; thus, indicating that it was in 1954.  

The Board finds that the Veteran is less than credible that he had service in an area covered by Operation Ivy.  As noted above, the Veteran initially stated that he flew on the mission in 1954, just shortly before his discharge.  Subsequently, he stated that the flight was in 1952.  1952, however, does not correspond with his statements that his flight was shortly before his discharge.  (See June 2007 written correspondence.)  The Board acknowledges that it has been more than 50 years since the Veteran's service, and that memories may fade over time; however, the Veteran's representation that the flight was just prior to his discharge, and was, in fact, the reason for his discharge, is not consistent with on-site participation in 1952.

The Board acknowledges that some service members may have been exposed to radiation in service, as evidenced by VA regulation.  The claims file includes a except from a report entitled "Chapter 7, U.S. Air Force Participation in Operation Ivy."  The report reflects that "only those who had duties where exposure [to radiation] were badged.  Of the Air Force personnel who participated in IVY, only 675 were badged.  Badges were normally issued for a single day (or mission) and then turned in and processed."  The report also reflects two individuals from Carswell AFB were badged.  The Veteran testified at the March 2009 Travel Board hearing that he was never issued a film badge or a pocket dosimeter. (See Board hearing transcript page 6.)  Thus, the record reflects that badges were issued to individuals who were potentially exposed to radiation.  As the Veteran has testified that he was not issued a badge, and as the service records of evidence are against such a finding, the record indicates that the Veteran was not likely to have been exposed to radiation. 

A February 2012 memorandum from the Department of the Air Force reflects that a review of the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) resulted in no external or internal radiation exposure date for the Veteran. 

The claims file includes April 2012 correspondence from the United States Strategic Command Center for Combating Weapons of Mass Destruction.  It reflects that unit morning reports indicate no temporary duty for the Veteran to the Pacific Proving Ground (PPG) during the period 1952-1954.  The report further reflects that flight logs for enlisted personnel are not available.  In addition, it reflects that historical reports from the Air Task Group at Operation IVY reflect that only C-47, C-54, and RB-50 aircraft were used for photographic missions during Shot MIKE.  

The Veteran has stated that he worked on B-36 bombers and flew on a B-36 bomber for a photographic mission during Operation Ivy/Mike. (See Board hearing transcript page 14.).  Chapter 7, U.S. Air Force Participation in Operation Ivy Report reflects that C-47s were used for inter-atoll transport and photographic missions.  (See pages 244 and 247.)  Thus, the evidence does not support the Veteran's allegation that he flew on a B-36 which filmed the dropping of the bomb.  A B-36 bomber is not listed as an aircraft used for photographic missions during Operation Ivy/Mike.

Finally, the April 2012 correspondence reflects that "after a careful search of available dosimetry data, we found no record of radiation exposure for [the Veteran]."  The correspondence reflects that "Air Force records do not document [the Veteran]'s participation in atmospheric nuclear testing, as defined by VA."

The Veteran has also asserted that he was exposure to radiation during flights to Africa, Roswell, New Mexico, and Korea.  There is no competent credible evidence of record of such exposure. 

The Board has considered the numerous medical opinions that the Veteran's disabilities could be caused by radiation exposure.  The Board finds that the opinions lack probative value.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The claims file includes June 2008 correspondence from Dr. M.S.  Dr. M.S. stated "[the Veteran] was diagnosed with malignant melanoma 11-06.  He also was recently diagnosed with mycosis fungoides 2-08.  I believe that radiation exposure that he received while in the military has contributed to his health problems."  Dr. M.S.'s letterhead reflects he specializes in internal medicine. 

The claims file includes April 2010 correspondence from Dr. A.K.  Dr. A.K. stated "I understand that [the Veteran] has had some radiation exposure in the past, and I believe that could have played a role in the development of these three separate types of skin cancer."

The claims file includes November 2011 correspondence from Dr. M. D.  Dr. M. D stated that the Veteran reported that he "had several episodes of radiation exposure during the Korean War including exposure on the tarmac to bombers carrying atomic weapons, working on contaminated bombers that had dropped atomic weapons, and flying B-36 bombers dropping hydrogen bombs.  He was discharged due to over exposure to radiation but his medical records were "lost in a fire." 

She further stated that "exposure to radiation is a major risk factor for developing basal cell carcinoma (BCE) - i.e. patients who received facial radiation for acne and who also get thyroid malignancy.  Patients with mantle radiation for Hodgkin's lymphoma have developed hundreds of BCEs in the radiated fields.  With regard to Mycosis fungoides, I have several patients who have developed this lymphoma following exposure to radiation in New Mexico during WW2 and through uranium mining or working in the Hanson's mines.  It is entirely possible that his exposure to radiation could be risk factor for his lymphoma as well as for melanoma.  These opinions are based on general knowledge as I have not personally seen the patient or reviewed the pathology slides.  His treating dermatologist is of the opinion that radiation exposure has played a large role in his disease and that he should receive VA assistance for service connected illness."  

The claims file includes December 2011 correspondence from Dr. A.K.  Dr. A.K. stated "as you are aware, [the Veteran] had exposure to radiation in the service and was discharged due to that. . . . [Dr. M.D.] is an expert in the field of cutaneous T-cell lymphoma and has several other patients she is following who have been exposed to radiation.  She feels strongly in [the Veteran's] case that because he has had not only lymphoma, but three other types of skin cancer, that his ongoing skin malignancies are related to the over-exposure to radiation which he received in the service."  

First, the opinions are based on the self-reported unsupported history by the Veteran that he had radiation exposure in service.  As noted above, there is no competent credible evidence of record of any such exposure, and the Veteran is not presumed to have been so exposed.  In addition, the report of Dr. M.S., who has not been shown to be a dermatologist or oncologist, lacks a rationale and the reports of Dr. A. K. and Dr. M.D. are too speculative to be probative.  Dr. M.D. stated that it is possible that his exposure to radiation could be risk factor for his lymphoma.  Dr. A.K. stated that radiation could have played a role in his skin cancers.  Such opinions are too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The Board also notes that there appears to be some mischaracterization of Dr. M.D's opinion by Dr. A.K. and vice versa.  

While Dr. A.K. used the term "could" in her April 2010 correspondence, Dr. M.D., in her November 2011 report, re-characterizes Dr. A.K.'s opinion more definitively by stating that "his treating dermatologist is of the opinion that radiation exposure has played a large role in his disease . . ."  

In addition, while Dr. M.D. states that it is possible that the Veteran's exposure to radiation could be a risk factor, Dr. A.K., in her December 2011 correspondence re-characterizes Dr. M.D.'s opinion more definitively by stating that Dr. M.D. "feels strongly" that the Veteran's skin cancer is related to radiation exposure in service.  

Importantly, the clinical evidence of record does not reflect that the Veteran's skin cancer can only be the result of ionizing radiation exposure (i.e. ionizing radiation exposure is the only cause for his cancer).  Thus, his cancer does not provide evidence that he was so exposed in service.  In sum, the Veteran is not entitled to the presumption of ionizing radiation exposure, there is no competent evidence of record which supports his allegation of ionizing radiation exposure, and he is not competent to report exposure to ionizing radiation.  

The Board has considered the Veteran's contention that he lost his hair due to ionizing radiation, but finds that there is no credible evidence of such.  Although the Veteran is competent to state that he had hair loss, he is not competent to state that it is due to ionizing radiation.  Moreover, there are inconsistencies in the Veteran's testimony as to when his hair loss began and if he was treated in service. 

In a statement dated in November 2004, the Veteran asserted that "towards the end of my enlistment we were often checked with Geiger counters for the possibility of radiation exposure.  During those early years, they did not know much about radiation.  However it was determined in my case that I had been over exposed.  Not long after that, I began to [lose] my hair and suffered with a lot of nausea.  With massage therapy and medication my hair did start to grow back.  However, not being able to continue what I was trained for, they decided to give me an Honorable Discharge two months early."  

In a statement received by VA in August 2006, the Veteran asserted that "only two weeks [after his high reading on the Geiger counter]", his hair began to fall out in big clumps and he was treated for this at Carswell Air Force Base prior to his discharge.  He stated that he cannot understand why VA cannot obtain this information in his STRs.

In a statement received in October 2006, the Veteran asserts that "almost immediately following my discharge I started to loose [sic] large clumps of hair."

In a subsequent statement, he stated "I was discharged on December 4th 1954.  This was 30 days early from my original scheduled discharge to be processed on Jan 4th, 1955.  Soon after my discharge within 30 days or so, I began to lose large clumps of hair from my head."  

The Veteran testified at the March 2009 Travel Board hearing that he did not recall being treated for hair loss in the military, but remembers being treated after service. 
He also testified at the Board hearing, that he began to lose hair "just prior to my discharge."  (See Board hearing transcript page 17.)  The Veteran's spouse also testified that the hair loss began prior to discharge, and that he was treated subsequent to discharge. (See Board hearing transcript page 18.)

In sum, the Veteran has contended that his hair loss began in service, that his hair loss began shortly after separation from service, that he was treated in service for hair loss, and that he cannot recall being treated in service.  Based on the foregoing, the Board finds that there has been no demonstration by competent and credible lay evidence that the Veteran had hair loss due to ionizing radiation in service. 

The Board has also considered the Veteran's contention that he was released from active duty early due to exposure to radiation; but finds that there is no competent credible evidence of such.  In a statement attached to his VA Form 9, the Veteran stated that after "returning from one mission, in fact it was my last mission, the Geiger counter registered a little high and they asked that I report to the Flight Surgeon which I did.  It was here that I was told that my body had absorbed its limit of radiation and therefore I could accept an early discharge. I accepted, and was discharged two months early."  

The claims file includes a November 22, 1954 memorandum from the Veteran to the Commander of the 26th Bombardment Squadron.  In the memorandum, the Veteran requested that he be considered for early release from the service under the provisions of Headquarters USAF Message AFPMP-4BC 36424, Separation Policy for Christmas Holiday Period. 

The claims file includes a November 22, 1954 memorandum for the Veteran's unit in Carswell AFB.  The subject of the memorandum is "Separation Policy for Christmas Holiday Period."  It reflects that, in compliance with a letter from headquarters, 19th Air Division, File DPAB, Subject:  Separation Policy for Christmas Holiday Period, dated 17 November 1954, the Veteran was approved for separation.  

Thus, the record reflects that in November 1954, the Veteran requested an early release under a Christmas holiday policy, and that his request was granted.  The report is entirely negative for his separation as being due to radiation exposure.  The Board also notes that the Veteran's STRs are negative for a clinical reason for his release or any mention of radiation exposure.  The Veteran's November 1954 report of medical examination for separation purposes reflects that his systems were normal upon clinical examination, with the exception of the removal of his tonsils.  

In addition, the claims file includes an AF Form 452, Serviceman's statement Concerning Application for Compensation from the Veterans Administration, dated on November 29, 1954, in which the Veteran states that he did not wish to file an application for disability compensation at that time.  The Board finds that if the Veteran had been told by a clinician that he had been over-exposed to radiation and if he was, in fact, losing hair due and having skin problems to such exposure, it would have been reasonable for him to have filed an application for disability compensation at that time, rather than decline to do so. 

Finally, the Board has considered whether the appellant is entitled to service connection for skin cancers based on direct causation unrelated to ionizing radiation, but finds that he is not.  The only clinical opinions with regard the Veteran's disabilities relate them to ionizing radiation; however, there is no evidence of ionizing radiation in service.  The Board has reviewed the Veteran STRs for evidence of cancer but finds that there is no such evidence.  The Veteran's STRs reflect that in November 1953, he was seen for a dry scaly rash on the ring finger of both the left and right hands.  It was noted that it began as a result of "wearing ring".  The Veteran was diagnosed with contact dermatitis.  A January 1953 STR entry reflects a continued complaint with regard to both hands.  A July [1954] STR reflects "breaking out -hand" contact dermatitis of the left hand.  A July 1954 entry reflects chronic eczema on hands for one year.  The Veteran's November 1954 report of medical examination for separation purposes reflects that his skin was normal upon clinical evaluation.  There is no evidence of record that the Veteran's current skin cancers of the face, chest, leg, and back are causally related to eczema or contact dermatitis of the hands in service.  Moreover, the earliest clinical evidence of a post-service skin problem is more than 50 years after separation.  Clinical records in February 2002 and April 2003 reflect that the Veteran's skin was free of skin rash or lesions.  

Although a lay person may be competent to report the etiology of a disability, skin cancer is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the appellant's contention that his cancers are related to exposure to radiation in service is not credible, as the evidence is against a finding of such exposure.  

The Board appreciates the Veteran's honorable service and sympathizes with his physical situation.  However, there is no probative evidence of a nexus between the appellant's cancer and service, or that the appellant had cancer in service or within the more than five decades after separation from service.  Although the opinions from various doctors indicate a nexus between skin cancer and radiation exposure in service, there is no competent objective evidence the appellant was exposed to radiation in service and thus, the opinions are not probative.  Service connection may not be granted upon a showing of continuity of symptoms from service as the evidence does not reflect that appellant had skin cancer, or symptoms of skin cancer, in service.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals 

As the evidence of record, as noted above, is against a finding of exposure to ionizing radiation in service, service connection for residuals is not warranted.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The appeal as to the issue of entitlement to service connection for polyps of the colon, to include as due to in-service exposure to ionizing radiation, is dismissed.

The appeal as to the issue of entitlement to service connection for heart disease, to include as due to in-service exposure to ionizing radiation, is dismissed.

The appeal as to the issue of entitlement to service connection for a thyroid disorder, to include as due to in-service exposure to ionizing radiation, is dismissed.

Service connection for skin cancer, to include as due to in-service exposure to ionizing radiation, is denied.

Service connection for residuals of in-service exposure to ionizing radiation, to include hair loss and skin rash, is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


